EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Yisun Song Registration No. 44487 on 9/28/2021.

The following claims have been amended:

22. (Currently Amended) A computer-implemented method comprising:
receiving, by a computing system, a media content item captured by a camera;
detecting, by the computing system, an initiation of a drawing to the media content item;
providing, by the computing system, a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression along a touchscreen display in the first dimension;
providing, by the computing system, a second drawing option presented in a second dimension, wherein a second current state of the second drawing option is selectable via progression along the touchscreen display in the second dimension;
providing, by the computing system, a third drawing option that is selectable based on a length of time a user contacts the touchscreen display, wherein the third drawing option allows a user to utilize a time-based cycling to cycle through and select a drawing tool type from a plurality of drawing tool types by contacting the touchscreen display beyond a time threshold; and
drawing on the media content item based on the selected options;
wherein the first, second, and third drawing options are selectable with a single continuous interaction with the touchscreen display.

32. (Currently Amended) A system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
receiving a media content item captured by a camera;
detecting an initiation of a drawing to the media content item
providing a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression along a touchscreen display in the first dimension;
providing a second drawing option presented in a second dimension, wherein a second current state of the second drawing option is selectable via progression along the touchscreen display in the second dimension;
providing a third drawing option that is selectable based on a length of time a user contacts a touchscreen display exceeding a time threshold, wherein the third drawing option allows a user to select a drawing tool type by utilizing a time-based cycling to cycle through and select from a plurality of drawing tool types; and
drawing on the media content item based on the selected options;
wherein the first, second, and third drawing options are selectable with a single continuous interaction with the touchscreen display.

37. (Currently Amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform:
receiving a media content item captured by a camera;
detecting an initiation of a drawing to the media content item;
providing a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression along a touchscreen display in the first dimension;
providing a second drawing option presented in a second dimension, wherein a second current state of the second drawing option is selectable via progression along the touchscreen display in the second dimension;
providing a third drawing option that is selectable based on a length of time a user contacts the touchscreen display, wherein the third drawing option allows a user to utilize a time-based cycling to cycle through and select a drawing tool type from a plurality of drawing tool types by contacting the touchscreen display beyond a time threshold; and
drawing on the media content item based on the selected options;
wherein the first, second, and third drawing options are selectable with a single continuous interaction with the touchscreen display.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claim(s) 22, 32, 37 when taken in the context of the claims as a whole.
At best, the prior art of record, specifically:

ToonBoxStudio discloses: a computer-implemented method comprising (fig.1 shows a computer-implemented drawing program):
detecting, by the computing system, an initiation of a drawing (fig.1, 11:20: detecting selection of a brush tool so as to initiate drawing);
providing, by the computing system, a first drawing option presented in a first dimension, wherein a first current state of the first drawing option is selectable via progression in the first dimension (fig.2, 12:29: selection of first drawing option, opacity, i.e., color alpha value, selected via progression along a vertical direction);
providing, by the computing system, a second drawing option presented in a second dimension, wherein a second current state of the second drawing option is selectable via progression in the second dimension (fig.2, 12:29: selection of first drawing option, brush size, selected along a horizontal direction);
providing, by the computing system, a third drawing option that is selectable based on a length of time (fig.5: Lagoon area showing selectable options based on a hold gesture, hence, a length of time threshold), wherein the third drawing option allows a user to select a drawing tool type from a plurality of drawing tool types (fig.6: selection of various digital drawing tools);
drawing on the media content item based on the selected options (fig. 3: Drawing on canvas according to selected brush options).

Ozuysal (US 10055103 B1) discloses: wherein the third option allows a user to utilize a time-based cycling to cycle through and select an option from a plurality of options by contacting the touchscreen display beyond a time threshold (col.5:15-40).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim(s) 22, 32, 37 as a whole.
Thus, claims 22-41 are allowed over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Liang Li whose telephone number is (303)297-4263. The examiner can normally be reached on Monday through Friday, 8:00 AM to 5:00 PM MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To  can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LIANG LI/Examiner, Art Unit 2143